Order entered August 2, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00666-CR

                         EX PARTE MICHAEL DWAYNE WILLIAMS

                       On Appeal from the County Criminal Court No. 10
                                    Dallas County, Texas
                             Trial Court Cause No. MC18-A5804

                                             ORDER
          Before the Court is appellant’s July 31, 2019 motion to extend the time to file his brief

and request for a paper copy of the clerk’s record. We GRANT appellant’s motion for extension

and ORDER appellant’s brief filed on or before September 16, 2019.

          To the extent appellant is seeking to obtain a free copy of the clerk’s record, we DENY

the request for a copy of the record. See In re Bonilla, 424 S.W.3d 528, 532 (Tex. Crim. App.

2014) (indigent defendant not entitled to appointed counsel and free record for collateral attack

on conviction). The Court charges ten cents per page for copies. The clerk’s record filed in this

proceeding is 90 pages long and the supplemental clerk’s record is 243 pages long. The cost to

purchase a paper copy of the two records would be $33.30 plus $5.00 for postage making the

total cost $38.30. Appellant may contact the Clerk of the Court to arrange to purchase the

record.
       We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission to counsel for the State. We further DIRECT the Clerk of the Court to transmit a

copy of this order, by first class mail, to Michael Dwayne Williams; TDCJ No. 02013533;

Clements Unit; 9601 Spur 591; Amarillo, Texas 79107-9696.


                                                  /s/    CORY L. CARLYLE
                                                         JUSTICE




                                            –2–